

LIMITED EXCLUSIVE PATENT LICENSE AGREEMENT


BETWEEN


DOCUMENT SECURITY SYSTEMS, INC.


AND


ERGONOMIC GROUP, INC.




This Agreement is effective as of December 29, 2006 between DOCUMENT SECURITY
SYSTEMS, INC. (“Licensor” or “DSS”), a corporation organized and existing under
the laws of the State of New York with its principal address at First Federal
Plaza, Suite 1525, 28 East Main Street, Rochester, New York 14614 and ERGONOMIC
GROUP, INC. (“Licensee” or “Ergonomic”), a corporation organized and existing
under the laws of the State of New York with its principal address at 191
Herricks Road, Garden City Park, NY 11040. Licensor and Licensee may also be
referred to herein individually as a “Party” and together as the “Parties.”


RECITALS


WHEREAS, Licensor is engaged in the business of designing and developing systems
and products relating to security printing and document anti-counterfeiting and
has acquired and developed substantial patented and patent pending technology
and know-how for creating encoded images useful in security printing and
document anti-counterfeiting; and
WHEREAS, Licensee wishes to acquire, and Licensor is willing to grant an
exclusive, limited license to employ Licensor’s Technology (as defined below) in
a Licensed Field (as defined below) upon the terms and conditions contained
herein.


NOW, THEREFORE, in consideration of the promises and the mutual covenants of
this Agreement, the parties hereby agree as follows:


AGREEMENT


1.
Definitions



1.1
“Agreement” shall have the meaning ascribed in the first paragraph of this
Agreement.



1.2
“Affiliate” shall mean any corporation, partnership or limited liability company
of which more than 50% of the voting control and economic ownership is owned,
directly, or indirectly, by a Party or under common control of any Party.



1.3
“Approved Sub-Licensee” shall mean the companies which have been approved in
writing by Licensor and have executed an AuthentiGuard Technology Sublicense
Agreement.

   

1.4
“AuthentiGuard Pantograph 4000” shall mean the technology which creates
pantograph backgrounds embedding hidden symbols, words and designs into the
printed document background that appear when the document is copied using
industry standard copiers and computer publishing systems and currently marketed
by Licensor under the trade name“AuthentiGuard Pantograph 4000™.”

 
 
 

--------------------------------------------------------------------------------

 

   

1.5
“Calendar Quarter” shall mean a three (3) month period denoting the time span
over which royalties are to be calculated and paid (pro rated for any partial
period(s)). The first Calendar Quarter commences on the Effective Date of this
Agreement. Subsequent Calendar Quarters shall begin on the first day following
the end of the previous Calendar Quarter (i.e., if the Effective Date is
February 15, 2007, the first Calendar Quarter would end March 30, 2007 and the
second Calendar Quarter would begin April 1, 2007.)

   

1.6
“Calendar Year” shall mean each period of four (4) Calendar Quarters during the
Term, commencing on the Effective Date.

   

1.7
 “Claims” shall have the meaning ascribed in Section 10.1 below.



1.8
“Copies” shall have the meaning ascribed in Section 8.4 below.



1.9
“Confidential Information” shall mean any information furnished or made
available on a paper, electronic or mechanical medium by one Party to another
Party that (a) is designated by a Party on the medium as confidential,
proprietary, a trade secret or with a similar designation; (b) relates to past,
present or future research, developments, improvements, inventions, processes,
software, programs, Intellectual Property, techniques, designs or other
technical data, contact lists or other compilations for marketing or
development, or regarding administrative, management, financial or marketing
activities of the Party disclosing such information or regarding the identities
of customers of the Party disclosing such information; and (c) relates to the
subject matter of this Agreement.

   

1.10
“Digital File” shall mean any executable code owned and delivered by Licensor
for use by Licensee in connection with the Technology (as defined hereinbelow)
to enable the placement of security features in Licensed Products.

   

1.11
“Disclosing Party” shall have the meaning ascribed in Section 8.1 below.

   

1.12
“DSS” shall have the meaning ascribed in the first paragraph of this Agreement.

 
1.13
“Effective Date” shall mean the date set forth in the first paragraph of this
Agreement.

 
1.14
“Gross Margin” shall mean the invoiced amount of a product or service, less the
direct, unburdened cost of goods sold; allowances and discounts actually
credited; taxes, tariffs and import/export duties (but not value-added taxes
assessed on income derived from sales); and commissions paid to independent
sales entities that are not in the employ or under the control of Licensee.
Installation and set-up fees charged to a customer by Licensee shall not be
included in Gross Margin.

 
1.15
“Improvements” shall have the meaning ascribed in Section 4.1 below.

   

1.16
“Initial Term” shall have the meaning ascribed in Section 13.1 below.



1.17
“Intellectual Property” shall mean, wherever existing in the world, (i) patents,
whether in the form of utility patents, design patents or industrial designs,
and all pending applications thereof; (ii) trademarks, trade names, service
marks, domain names, designs, logos, trade dress and trade styles, whether or
not registered, and all pending applications for registration thereof; (iii)
copyrights, whether or not registered, and all pending applications for
registration thereof; (iv) know-how, inventions, improvements, methods,
processes, operations manuals and procedures, research records, trade secrets,
confidential information, product designs, engineering specifications and
drawings, technical information, formulas, customer lists, supplier lists and
market analyses; (v) computer software and programs, and related flow charts,
programmer notes, documentation, updates, and data, whether in object or source
code form; and (vi) all other similar proprietary rights, whether or not
registered.

 
 
2

--------------------------------------------------------------------------------

 

   

1.18
“Licensed Field” shall mean all implementations of the Technology (as
subsequently defined herein) which involve the transmission of a file on the
Internet or by any other electronic means of communication, which file is
printed or viewed on a monitor after transmission.

 
1.19
“Licensed Patents” shall mean the patents and patent applications listed on
Exhibit A, and all other present and future United States and foreign patents
owned by Licensor or under which Licensor has rights that protect inventions
that are useful in the Licensed Field.

 
1.20
“Licensed Products” shall mean products and services in the Licensed Field that
incorporate the Technology and/or are covered by the Licensed Patents.

 
1.21
“Licensee” shall have the meaning ascribed in the first paragraph of this
Agreement.



1.22
“Licensee Indemnified Parties” shall have the meaning ascribed in Section 9.1
below.



1.23
“Licensor” shall have the meaning ascribed in the first paragraph of this
Agreement.



1.24
“Licensor Indemnified Parties” shall have the meaning ascribed in Section 10.1
below.




1.25
“Receiving Party” shall have the meaning ascribed in Section 8.1.

   

1.26
“Renewal Term” shall have the meaning ascribed in Section 13.1 below.




1.27
“Royalty Fee” shall have the meaning ascribed in Section 6.1 below.

   

1.28
“Sales Report” shall have the meaning ascribed in Section 7.1 below.



1.29
“Technology” shall mean (i) AuthentiGuard Pantograph 4000, AuthentiGuard
Survivor 21, and all other AuthentiGuard™ technologies including, without
limitation, AuthentiGuard Prism, AuthentiGuard Block-Out, AuthentiGuard Laser
Moiré, and all Improvements thereon developed and owned by Licensor, (ii) all
Digital Files now and in the future owned by or under license to Licensor, and
all Improvements thereon developed and owned by Licensor; and (iii) all
specialized, novel or unique techniques, practices, inventions, digitized
formats, improvements, drawings, computer imaging, computer generated step and
repeat, discoveries, know-how, trade secrets, and all related knowledge, skill,
experience, technical and other proprietary information and data and other
Intellectual Property now or in the future owned by or under license to Licensor
that are used to secure documents and files and to thwart counterfeiting, all of
which Licensee acknowledges to be proprietary and valuable trade secrets of
Licensor.



 
3

--------------------------------------------------------------------------------

 
1.30
“Target Markets” shall mean each of (a) the high technology industry, (b) the
aerospace industry, (c) the financial industry and (d) the healthcare industry,
and such other industries as the Parties shall mutually agree in writing.



1.31
“Technology Marks” shall mean Licensor’s trademarks and service marks which
identify Licensor as the source of the Technology.



1.32
“Term” shall have the meaning ascribed in Section 13.1 below.



1.33
“Territory” shall mean the entire world including but not limited to the United
States of America.



2.
Grant of Licenses



2.1
Grant of Licenses. Licensor hereby grants to Licensee for the Term (as defined
in Section 13.1) and in the Territory an exclusive, non-transferable license to
use the Technology and the Licensed Patents in the Licensed Field to be sold by
Licensee to its customers in the Target Markets. Licensee shall have no other
rights to any software, technology, know-how or other Intellectual Property
related to the production of Technology, implied or express, except as expressly
provided in this Agreement. Under this Agreement, Licensee is not given the
right to manufacture, market or sell, directly or indirectly, or the right or
power to license to any other person the right to manufacture, market or sell,
directly or indirectly, blank safety paper which utilizes the Technology. For
purposes hereof, the term “blank safety paper” means paper which does not have
customer specific information AND does not have visible color such as words,
symbols, borders, artwork or similar features. Licensee understands and agrees
that it shall not have the right to print “generic” or “blank safety paper”
under this Agreement.

 
2.2
Proprietary Rights. Except as expressly set forth in this Agreement, all rights
or licenses with respect to the Technology (including any Improvements or
modifications to the Technology made by Licensor), Technology Marks, Licensor
Confidential or Proprietary Information or other know-how and Intellectual
Property of Licensor are reserved to Licensor. Licensee acknowledges that the
Technology contains substantial trade secrets of Licensor, and Licensee agrees
to employ reasonable security precautions to maintain the confidentiality of
such trade secrets. Except as otherwise provided herein, Licensee shall not
knowingly assist any third party to reverse engineer or assemble, produce, use,
license, sell or otherwise distribute or exploit the Technology or Intellectual
Property derived therefrom or bypass or defeat protection methods for preventing
unauthorized access to the Technology. Notwithstanding the foregoing, for
purposes of this Section 2.3, Licensee shall not be in violation of the
restrictions provided herein in connection with the sale of Licensed Products to
customers otherwise in compliance with this Agreement.



3.
Distribution of Technology

   

3.1
Distribution of Technology. Licensee may only distribute the Technology to its
customers as the Technology is embedded in Licensed Products prepared by
Licensee for a customer of Licensee in the Target Markets.



3.2
Sublicense Agreements with Approved Sub-Licensees.  Licensee shall have the
right to enter into sub-license agreements only with Approved Sub-Licensees,
granting to such Approved Sub-Licensees all rights, interest and licenses
(except the right to further sub-license, which is explicitly not granted to
Approved Sub-Licensees) granted by Licensor to Licensee under this Agreement.
Licensee shall provide Licensor with true and correct complete copies of all
Sublicense Agreements and shall, on an annual basis, provide Licensor with a
list of all Sublicense Agreements entered into by Licensee, which list shall be
certified by an officer of Licensee. Notwithstanding anything to the contrary
herein, Licensee shall ensure that each Sublicense Agreement shall contain the
terms set forth in this Agreement for the protection of Licensor. FURTHER,
LICENSOR SHALL HAVE, AT ITS OPTION AND IN ITS SOLE DISCRETION, THE RIGHT TO
PRE-APPROVE OR REJECT ANY SUB-LICENSEE AND THE TERMS OF ANY SUB-LICENSE
AGREEMENT. LICENSEE SHALL PROVIDE COPIES OF ALL SUBLICENSE AGREEMENTS TO
LICENSOR PRIOR TO LICENSEE’S EXECUTION OF SUCH SUB-LICENSE AGREEMENT. ANY
SUB-LICENSE AGREEMENT NOT APPROVED BY LICENSOR SHALL BE NULL AND VOID.



 
4

--------------------------------------------------------------------------------

 
3.3
Patent Marking. Licensee hereby agrees to use reasonable commercial efforts to
mark, without charge to Licensor, all Licensed Products made under the terms and
conditions of this Agreement with (a) a suitable legend in accordance with
statutory requirements in a form approved in advance by the Licensor indicating
that the Licensed Products contain Technology licensed under specified patents;
and (b) any other warning labels or other markings as may be reasonably
requested by the Licensor from time to time during the Term. Should the Licensor
believe that any Licensed Product of the Licensee should be marked in accordance
with this Agreement, the Licensor shall inform the Licensee in writing,
particularly identifying such Licensed Products and the specific patents which
are contained in such Licensed Products. However, Licensee shall not be required
to mark Licensed Products with a degree of care beyond that exercised by
Licensor to mark its own products.



4.
Improvements



4.1
Ownership of Improvements. During the Term, each Party shall advise the other of
any technical improvements, modifications or enhancements relating to the
Technology created from time to time and useful in the Party’s sole discretion
to effectively operate the Technology (collectively referred to as
“Improvements”). All such Improvements shall be the property of the Party that
made the Improvement. All Improvements made by Licensor shall be included in the
license grant of paragraph 2.1. All Improvements made by Licensee shall be
licensed royalty-free to Licensor for its use, and for the use of any other
licensees that Licensor has, in all fields other than the Licensed Field during
the Term. Improvements that are made jointly by the parties shall be owned
jointly and equally; however, Licensee shall have the exclusive right to use
such Improvements in the Licensed Field during the Term. Each Party agrees to
execute any and all documents requested by the other to perfect rights to
jointly-made Improvements.

 
5.
Technical Support; Training and Technology Services



5.1
General Support Services. Licensor shall, at no additional charge, provide to
Licensee reasonable assistance and technical support related to the Technology,
Improvements (other than those Improvements owned by Licensee), Technology Marks
and Confidential Information.



5.2
Limitation on Liability for Support Services. Except in the event of willful
misconduct, in no event shall the technicians, employees, officers or agents of
Licensor or its affiliates be liable to Licensee for any damages or claims for
damages which may occur during the provision of Support Services.



 
5

--------------------------------------------------------------------------------

 
6.
Royalty and Other Fees



6.1
Royalty Fees. In consideration for the rights and licenses granted herein to be
rendered by Licensor, Licensee agrees to pay royalties to Licensor as follows:



(a) Prior to the execution of this Agreement, Licensee has paid to Licensor a
non-refundable payment of $500,000. Upon execution of this Agreement, Licensee
shall pay to Licensor an additional non-refundable payment of $500,000. These
second $500,000 payment shall be deemed as a royalty advance, to be credited
against royalty fees due for sales during the first and any subsequent Terms of
this Agreement. The royalty fees to be paid are
 
20% of Gross Margin for the first $5.0 million in sales during any Term.
 
30% of Gross margin for the second $5.0 million in sales during such Term.
 
50% of Gross Margin for sales above $10.0 million during such Term.
 
(b) Licensee shall, concurrent with the delivery of the Sales Report (as defined
in Section 7.1 below) for a Calendar Quarter, deliver to Licensor the Royalty
Fee payment in U.S. dollars in full for such Calendar Quarter.


(c) If Licensor disputes any information contained in a certified report or the
amount of any Royalty Fee payment provided by Licensee, Licensor shall, within
thirty (30) business days from the date of the disputed Sales Report or payment,
as the case may be, notify Licensee, in writing, concerning the substance of the
dispute and including any supporting documentation related thereto. The Parties
agree to work together in good faith to resolve each dispute. The receipt or
acceptance by Licensor of any Sales Report or Royalty Fee payment shall not
prevent Licensor from subsequently challenging, within forty-five (45) days from
the date of the disputed Sales Report or Royalty Fee payment, in accordance with
Section 7.2, the validity or accuracy of such Sales Report or Royalty Fee
payment. All fees due hereunder are non-refundable (except as expressly provided
herein) and not contingent on any additional services or products to be provided
hereunder.


6.2
Failure to Pay. If Licensee fails to pay any amount owed to Licensor under this
Agreement when such amount is due and payable, Licensee shall also pay Licensor
interest on the amount of such under-payment or non-payment at the rate equal to
three quarters of a percent (0.75%) per month, accruing from the due date until
paid. Licensor shall also have the right, at its option, to terminate this
Agreement should Licensee not cure any default within a reasonable time under
the circumstances. Any payments received from Licensee, when there is any amount
overdue, shall be applied first to discharge any such accrued late charges. In
addition to the amounts payable by Licensee as specified herein or other fees
arising from this Agreement, Licensee shall pay or reimburse Licensor for all
federal, state, or local taxes, duties, or similar assessments arising from
Licensee’s sales of Licensed Products pursuant to this Agreement, except taxes
based on Licensor’s net income, which taxes shall be paid solely by Licensor.
Each Party agrees to defend, indemnify and hold the other Party harmless for,
from and against any claim, liability, loss, costs or other damages, including,
without limitation, attorneys’ fees, expert witness fees, and costs of
collection, arising from any federal, state or local income, sales, use, excise,
import or export, value added or similar tax or duty, and any other tax incurred
by the other Party arising from or in connection with this Agreement, except for
taxes based on either Party’s income.



7.
Sales Reports; Record Inspection and Audit



 
6

--------------------------------------------------------------------------------

 
7.1
Sales Reports. Within forty-five (45) days after the end of each Calendar
Quarter, Licensee shall deliver a report to Licensor certified by an authorized
officer of Licensee showing in detail the dollar value of Licensed Products
sold, and the amount of Royalty Fees due to Licensor for the prior Calendar
Quarter (a “Sales Report”). Licensee shall also provide additional supporting
information and documentation relating to Licensed Products sold as Licensor may
reasonably request. The failure of Licensee to deliver a Sales Report on its due
date shall be deemed to be a material breach of this Agreement.



7.2
Maintenance of Books and Records; Record Inspection and Audit.  During the Term
and for a period of two (2) years thereafter, Licensee agrees to keep and
maintain accurate and separate records related to this Agreement, including
Customer agreements which resulted in the distribution of Licensed Products.
Licensee further agrees that during such two (2) year period it shall make these
records available for inspection, from time to time, by Licensor, or a third
party retained by Licensor, at Licensee’s site and at Licensor’s cost. Any audit
and/or inspection shall be conducted during regular business hours at Licensee’s
facilities upon at least three (3) days prior written notice. Such examination
shall be conducted in such a manner as to not unduly interfere with Licensee’s
business. Subject to Section 7.3, if the audit reveals an underpayment of
Royalty Fees by Licensee under this Agreement, Licensee shall pay to Licensor
the full amount of any underpayment revealed by the audit, plus interest on the
underpaid amounts accruing at the rate of three quarters of a percent (0.75%)
per month until all underpaid amounts are paid in full. Notwithstanding the
foregoing, if such audit reveals an underpayment by an amount in excess of
twenty percent (20%) for the period covered by the audit report, Licensee shall
pay to Licensor all of the fees and costs associated with such audit, the amount
underpaid, interest due and an additional payment of fifteen percent (15%) of
the total amount due for the audited period.



7.3
Audit Dispute Resolution Process. If Licensee disputes or otherwise desires to
obtain third party verification of an audit report, the Parties agree that
Licensee, within thirty (30) days from the date of the subject audit report,
shall notify Licensor of its intent to verify the audit report. Licensee shall
schedule, with an independent auditor, an audit of the subject records as soon
as possible following the date of Licensee’s notice to Licensor hereunder.
Licensor shall timely cooperate with and provide to the auditor all
documentation and other information requested by the auditor. If the results of
the independent audit are consistent with Licensor’s audit results, Licensee
shall pay all amounts due as set forth in Section 7.2 and all costs and fees
associated with the independent audit. If the results of the independent audit
differ from Licensor’s audit, the Parties shall rely upon the results of the
independent audit in determining what, if any, amounts are due pursuant to
Section 7.2 and both Parties shall equally share the cost and fees of the
independent audit. The Parties agree that a final determination of Licensee’s
underpayment by an amount in excess of ten percent (10%) for the period covered
by the audit report shall be deemed to be a material breach of this Agreement.



8.
Confidentiality



8.1
The Parties acknowledge that in the course of their performance under this
Agreement, they may be furnished with, receive, or otherwise have access to
Confidential Information of or concerning the other Party. For the purposes of
this Agreement, the Party disclosing Confidential Information shall be referred
to as the “Disclosing Party” and the Party receiving Confidential Information
shall be referred to as the “Receiving Party.” Any Technology shall be treated
as the Confidential Information of Licensor.



8.2
A Receiving Party shall not use the Disclosing Party’s Confidential Information
for any purpose other than in accordance with this Agreement and shall not
disclose, without the prior written consent of the Disclosing Party,
Confidential Information to any person, other than Approved Sub-Licensees and
their respective employees and independent contractors who (a) are subject to a
nondisclosure obligation comparable in scope to this Section; and (b) have a
need to know such Confidential Information. All information disclosed or
otherwise provided shall be presumed Confidential Information, unless indicated
otherwise by the Disclosing Party.



 
7

--------------------------------------------------------------------------------

 
8.3
A Receiving Party shall not be liable for disclosure or use of any particular
Confidential Information that: (a) is or becomes publicly known through no fault
of the Receiving Party; (b) is developed independently by the Receiving Party
without reference to any Confidential Information of the Disclosing Party; (c)
is known by the Receiving Party at the time of disclosure by the Disclosing
Party if the Receiving Party does not then have a duty to maintain its
confidentiality, as evidenced by the Receiving Party’s records; or (d) is
rightfully obtained by the Receiving Party from a third party not obligated to
preserve its confidentiality. A Receiving Party also may disclose Confidential
Information solely to the extent required by a court or other governmental
authority, provided that (i) the Receiving Party gives the Disclosing Party
prompt prior notice of the required disclosure; (ii) the Receiving Party uses
reasonable efforts to resist disclosing the Confidential Information; (iii) the
Receiving Party cooperates with the Disclosing Party to obtain a protective
order or otherwise limit the disclosure; and (iv) as soon as reasonably
possible, the Receiving Party provides a letter from its counsel confirming that
the Confidential Information is in fact required to be disclosed. Licensee
hereby acknowledges and agrees that Licensor may be required under applicable
federal securities laws and regulations to disclose the terms of this Agreement,
which shall not be deemed a violation of this Section 8.



8.4
All Confidential Information shall remain the property of and be deemed
proprietary to the Disclosing Party. At any time upon the Disclosing Party’s
request, the Receiving Party shall promptly return to the Disclosing Party all
Confidential Information, including all copies thereof, and all documents,
materials, or products generated or produced by, or at the request of, the
Receiving Party that contain, summarize, outline or otherwise reference the
Disclosing Party’s Confidential Information (individually and collectively,
“Copies”). At the Disclosing Party’s option, Receiving Party shall destroy all
of the Disclosing Party’s Confidential Information and Copies and certify such
destruction to the Disclosing Party. This paragraph shall not apply to
Confidential Information that is furnished to Licensee under its license rights
and that is used in exercising those rights.




8.5
A Receiving Party further agrees to receive Confidential Information in strict
confidence and to accord such Confidential Information at least the same level
of protection against unauthorized use or disclosure that the Receiving Party
customarily accords to its own confidential, proprietary or trade secret
information of a like nature, but in no event less than a reasonable level of
protection. The Receiving Party shall have sole responsibility for the physical
security and maintenance of the confidentiality of all Confidential Information
delivered to it by the Disclosing Party. The Disclosing Party shall have the
right, upon at least three (3) business days prior written notice to the
Receiving Party and during the Receiving Party’s normal business hours, to visit
and inspect the Disclosing Party’s places of business for the purpose of
verifying, to the satisfaction of the Disclosing Party, that the Receiving Party
is performing its obligations under this Section 8.



9.
Infringement Indemnity; Infringement Lawsuits and Patent Prosecution



9.1
Licensor shall indemnify, defend and hold the Licensee and its affiliates,
shareholders, directors, officers, members, managers, employees, agents,
independent contractors, licensees and representatives (“Licensee Indemnified
Parties”) harmless for, from and against, any and all suits, actions and
proceedings, claims, threats, demands, liabilities, losses, damages, judgments,
obligations, fines, expenses (including, without limitation, attorneys’ fees and
expert witness fees) and costs (individually and collectively, “Infringement
Claims”), made against a Licensee Indemnified Party by a third party arising
from or in connection with any actual or alleged claims that the Technology,
Improvements (other than improvements owned by Licensee or jointly owned by
Licensee), Technology Marks, Confidential Information and/or other proprietary
information provided by Licensor under this Agreement infringes any patent,
trademark, copyright, trade secret or other property right of a third party. The
indemnification in this Section 9 is contingent upon (a) the Licensee
Indemnified Parties promptly notifying the Licensor in writing of any known
claim which may give rise to an Infringement Claim; (b) Licensor’s control of
the defense and settlement of such Infringement Claims at Licensor’s sole
expense; provided, however, that any settlement be made with the consent or an
unconditional full release of the Licensee Indemnified Parties; and (c) the
Licensee Indemnified Parties cooperate with all reasonable requests of the
Licensor (at the Licensor’s expense) in defending or settling an Infringement
Claim. Licensee Indemnified Parties reserve the right to retain their own
counsel, in addition to Licensor’s counsel, at Licensee’s sole expense to
participate in the defense of any Infringement Claims; provided, however,
Licensee Indemnified Parties may not take deliberate and willful action that
impairs Licensor’s defense of the Infringement Claims.



 
8

--------------------------------------------------------------------------------

 
9.2
In addition to the rights and obligations of the Parties set forth in Section
9.1, if an Infringement Claim is made or threatened, Licensor, at its own
expense and in its sole discretion, may exercise any of the following remedies:
(i) obtain for Licensee the right to continue to use the Technology,
Improvements, Technology Marks, and/or Confidential Information, as the case may
be, consistent with this Agreement; (ii) modify the Technology, Improvements,
Technology Marks, and/or Confidential Information, as the case may be, so it is
non-infringing and complies in all material respects with this Agreement; (iii)
replace the Technology, Improvements, Technology Marks, and/or Confidential
Information, as the case may be, with non-infringing technology, trademarks or
information and/or materials, as the case may be, that complies in all material
respects with this Agreement; or (iv) refund all License Fees paid hereunder by
Licensee and Approved Sub-Licensees for the prior twelve (12) month period.
Licensor will have no obligation to indemnify Licensee or Licensee personnel for
claims that Licensor’s Technology, Improvements, Technology Marks, and/or
Confidential Information, infringe the intellectual property rights of a third
party to the extent such claims arise solely as a result of Licensee's avoidable
implementation of Licensor’s Technology with other software and/or hardware not
furnished or authorized in writing by Licensor, and provided such infringement
or claim would have been avoided in the absence of such implementation, or
Licensee's modification of the Technology by anyone not authorized in writing by
Licensor other than Licensor’s agents or subcontractors, and provided such
infringement or claim would have been avoided in the absence of such
modification. The foregoing represents Licensor’s entire obligation, and
Licensee’s entire remedy, with respect to Infringement Claims.

 
9.3
Infringement Lawsuits. In the event that Licensee learns of the infringement of
one or more Licensed Patents in the Licensed Field that are actually in
substantial use by customers of Licensee, Licensee may request that Licensor
take legal action against the infringement of the Licensed Patents. Such request
shall be made in writing and shall include reasonable evidence of such
infringement and damages to Licensee. If the infringing activity has not been
abated within one hundred and twenty (120) days following the effective date of
such request and Licensor shall not have filed suit against the infringing
party, , then Licensee shall have the right to commence suit on its own account.
In such case, (1) Licensee shall prosecute the suit at its own expense and shall
be the sole beneficiary of any recovery, and (2) Licensor will reasonably
cooperate and advance such suit, but at Licensee’s expense.

 
 
9

--------------------------------------------------------------------------------

 
9.4
Patent Prosecution. Licensor will diligently prosecute and maintain the Licensed
Patents at its expense using counsel of its choice. Licensor’s obligation
hereunder shall continue for so long as this Agreement remains in effect.

 
10.
Indemnification by Licensee



10.1
Licensee shall indemnify, defend and hold the Licensor and its directors,
officers, employees, agents and independent contractors (“Licensor Indemnified
Parties”) harmless from and against, any and all suits, actions and proceedings,
claims, liabilities, losses, damages, expenses (including attorneys’ fees) and
costs (individually and collectively, “Claims”), made against a Licensor
Indemnified Party by a third party to the extent arising from Licensee’s (or its
officers’, directors’, employees’, agents’ and independent contractors’)
improper or unauthorized use of the Technology. The indemnities in this Section
10 are contingent upon: (a) the Licensor Indemnified Parties promptly notifying
the Licensee in writing of any claim which may give rise to a Claim for
indemnification hereunder; (b) the Licensee being allowed to control the defense
and settlement of such Claims; provided, however, that any settlement be made
with the consent of the Licensor Indemnified Parties or includes, as an
unconditional part thereof, a full release of the Licensor Indemnified Parties;
and (c) the Licensor Indemnified Parties cooperating with all reasonable
requests of the Licensee (at the Licensee’s expense) in defending or settling a
Claim. Licensor Indemnified Parties reserve the right to retain their own
counsel, in addition to Licensee’s counsel, at Licensor’s sole expense to
participate in the defense of any Claim provided that Licensor Indemnified
Parties may not take deliberate and willful action that impairs Licensee’s
defense of the Claim.



11.
Limited Warranties; Limitation of Liability

 
11.1
Each Party represents and warrants to Licensee that it has the right, power and
authority to enter into this Agreement and that the signatory on behalf of such
Party to this Agreement has full authority to enter into and bind the Party to
the obligations set forth in this Agreement.

 
11.2
Licensor represents and warrants to Licensee that it has no knowledge of patents
or other proprietary rights of another party, or a claim by another party that
it has patents or other proprietary rights, that are infringed by the Technology
licensed hereunder.

 
11.3
Licensor represents and warrants to Licensee that as of the Effective Date and
throughout the Term that: (a) Improvements (except as otherwise provided
herein), Technology Marks, and Licensor’s Confidential Information are the sole
and exclusive property of Licensor; (b) that Licensor has all right, title and
interest in the Technology, Improvements (except as otherwise provided herein),
Technology Marks, and Licensor Confidential Information to grant to Licensee the
rights provided in this Agreement; (c) that nothing contained in this Agreement
conflicts with any other obligation or agreement of Licensor; and (d) that no
liens, claims or other obligations exist that will affect Licensee’s and/or
Approved Sub-Licensees’ use or rights to any Technology, Improvements,
Technology Marks, and/or Confidential Information granted under this Agreement.
Licensor does not warrant that the Technology will meet Licensee’s requirements
or that the use of the Technology will be uninterrupted or error-free.

 
11.4
LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS
INTERRUPTION, LOSS OF BUSINESS INFORMATION, AND THE LIKE, ARISING OUT OF THE USE
OF OR INABILITY TO USE THE TECHNOLOGY OR ANY PRODUCTS OR SERVICES PROVIDED
HEREUNDER, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. BECAUSE SOME STATES DO NOT ALLOW THE EXCLUSION OR
LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, THE ABOVE
LIMITATION MAY NOT APPLY.



 
10

--------------------------------------------------------------------------------

 
12.
Marketing and Advertising Obligations; Technology Marks.

   

12.1
Marketing and Advertising Requirements. Licensee shall actively advertise and
promote the Technology during the Term, which promotional efforts shall include,
without limitation, attending and presenting at industry trade shows, preparing
customer mailings and presentations, brochures or other promotional material and
references to the Technology on Licensee’s websites. During the Term, Licensee
shall confer with Licensor on a semi-annual basis to review and plan the
Licensor’s promotional activities. Licensor shall have the right to pre-approve
all promotional materials, but pre-approval shall not be withheld unreasonably.
Licensor shall cooperate and assist Licensee on all reasonable requests with
respect to the aforementioned marketing and advertising efforts.

 
12.2
License for Technology Marks. Licensor hereby grants to Licensee a
non-exclusive, royalty-free license, including the right to sublicense to
Approved Sub-Licensees(s), to use the Technology Marks on Licensed Products,
advertising and promotional material, and elsewhere, as contemplated herein.
Licensee (and/or Approved Sub-Licensees) shall, upon reasonable notice from
Licensor, fully and promptly correct and remedy any deficiencies in its use of
the Technology Marks.

 
12.3
Ownership of Technology Marks. Licensee acknowledges Licensor’s claim of sole
ownership of the Technology Marks and all associated goodwill. Nothing in this
Agreement or in the performance thereof, or that might otherwise be implied by
law, shall operate to grant Licensee any right, title, or interest in or to the
Technology Marks, other than as specified in the limited license grant herein.
Licensee’s use of the Technology Marks shall inure solely to the benefit of
Licensor. Licensor shall have the sole right to, and in its sole discretion may,
commence, prosecute or defend, and control any action concerning the Technology
Marks. Licensee shall not contest the validity of, by act or omission
jeopardize, or take any action inconsistent with, Licensor’s rights or goodwill
in the Technology Marks, including attempted registration of the Technology
Marks, or use or attempt registration of any mark confusingly similar thereto.
Licensee shall maintain and not alter or remove, without Licensor’s consent, any
copyright, trademark, patent and other proprietary or protective notices
contained in any Technology.



13.
Termination



13.1
Term. This Agreement will begin as of the Effective Date and will continue for a
period of two (2) years (the “Initial Term”), unless earlier terminated in
accordance with Section 13.2 below. Upon expiration of the Initial Term, this
Agreement shall automatically renew for additional two-year terms (each a
“Renewal Term”), unless Licensee provides Licensor with thirty (30) days written
notice prior to the expiration of the Initial Term or any Renewal Term, of its
intent NOT to renew the Agreement. The Initial Term and any Renewal Term(s)
shall each be referred to as the “Term.”



13.2
Termination. Either Party may terminate this Agreement for cause: (a) upon
thirty (30) days prior written notice of a material breach of the other Party,
if the breach has not been cured within such thirty (30) day period; or (b)
immediately upon written notice to the other Party (i) if the other Party
declares or a petition is filed in any court for insolvency or bankruptcy and
such petition is not dismissed in sixty (60) days; or (ii) for the other Party’s
reorganization under the United States bankruptcy act of any similar statute;
(iii) if the other Party consents to the appointment of a trustee in bankruptcy
or a receiver or similar entity.



 
11

--------------------------------------------------------------------------------

 
13.3
Effect of Termination. Upon the expiration or termination of this Agreement for
any reason (a) all licenses granted hereunder shall cease; (b) each Party shall
return to the other and make no further use of the any of the other Party’s
Confidential Information in its possession and all Copies thereof; (c) the
Parties shall immediately discontinue any and all promotional activities
hereunder and Licensee shall cease all use of Technology Marks and promotional
materials and return, at no charge, all sales, promotional and display or
advertising materials, which were furnished by Licensor; and (d) all amounts due
to Licensor by Licensee through the termination date under the terms of this
Agreement shall become immediately due and payable. Upon termination of this
Agreement, Licensee and Approved Sub-Licensees shall be permitted a reasonable
opportunity, not to exceed ninety (90) days, to sell their remaining inventory
of finished Licensed Products. The provisions of Sections 2.2, 4.1 and 8, 9, 10,
11, 12.3, 13, 14 and 15 shall survive the termination or expiration of this
Agreement.

   

14.
Notices



14.1
All notices sent under this Agreement shall be in writing and (i) hand
delivered; (ii) transmitted by legible facsimile with a copy sent concurrently
by certified mail, return receipt requested; or (iii) delivered by prepaid
overnight courier. Notice shall be effective (i) upon receipt if delivered by
hand; (ii) one (1) business day after deposit with an overnight courier service;
or (iii) three (3) business days after deposit with the United States Postal
Service if sent via certified mail. Notices shall be sent to the Parties at the
following addresses or such other addresses as the Parties subsequently may
provide in accordance with this Section 14.1:





If to Licensor:
Document Security Systems, Inc.
25 East Main Street
Suite 1525
Rochester, NY 14614
Fax: 585-325-2977
Attention: Chief Executive Officer
With a copy to:
Law Offices of Michael T. Hughes, Esq.
60 E. 42nd Street, Suite 1812
New York, NY 10165
Fax: (212) 697-3969
Attention: Michael T. Hughes, Esq.
 
   
If to Licensee:
The Ergonomic Group
191 Herricks Road
Garden City Park, NY 11040
Fax: (516) 746-7809
Attn: Mr. Robert Girards
    Executive Vice President
    Chief Operating Officer
With a copy to:
Gottlieb Rackman & Reisman
New York City, NY 10016
Fax: (212) 684-3999
Attn: Michael I. Rackman, Esq.

 
15.
Miscellaneous



 
12

--------------------------------------------------------------------------------

 
15.1
Assignment.  Licensee may not assign this Agreement or the rights and
obligations hereunder to any third party except as contemplated herein without
the prior express written approval of the Licensor. Any purported assignment
without the consent of the Licensor shall be void. The provisions of this
Agreement shall be binding upon, and shall inure to, the benefit of the Parties
hereto, their legal representatives, permitted successors and permitted assigns.
In the event of a “change of control” of Licensee, Licensor shall have the right
to terminate this Agreement, unless such change of control is acceptable to
Licensor, such acceptance not to be unreasonably withheld. For purposes hereof,
the term “change of control” shall mean the sale or other transfer of more than
50% of the outstanding ownership of Licensee.

 
15.2
Governing Law; Jurisdiction. This Agreement shall be governed in accordance with
the laws of the State of New York, without regard to conflict of laws
principles. All disputes under this Agreement shall be resolved in the
appropriate state or federal courts located in Rochester, New York. Each Party
consents to the jurisdiction of and venue in such courts, agrees to accept
service of process by mail and hereby waives any jurisdictional, lack of venue,
or forum defenses otherwise available to it.



15.3
Force Majeure. No Party shall be in default or otherwise liable for any delay in
or failure of its performance under this Agreement, other than of obligations
regarding payments or confidentiality, if such delay or failure is caused by
something beyond its reasonable control and without its fault or negligence,
including, but not limited to, any act of God, strikes, lockouts, riots, any
acts of the common enemy, the elements, earthquakes, floods, fires, epidemics,
governmental laws and regulations , inability to secure products or services
from other persons, entities or transportation facilities, failures or delay in
transportation or communications or power failures. Such delay or failure shall
not constitute a breach of this Agreement and shall automatically extend any
completion dates for a period equal to the duration of such events. Lack of
funds shall not constitute a reason beyond the Party’s reasonable control.



15.4
Remedies Cumulative; Waivers. The rights and remedies provided in this Agreement
and all other rights and remedies available to either Party at law or in equity
are, to the extent permitted by law, cumulative and not exclusive of any other
right or remedy now or hereafter available at law or in equity. A Party’s
failure to assert any right or remedy shall not constitute a waiver of that
right or remedy. No waiver by either Party of any default shall be deemed as a
waiver of prior or subsequent default of the same or other provisions of this
Agreement.

 
15.5
Construction; Severability.  The Parties acknowledge that they have reviewed
this Agreement and bargained over its terms. Accordingly, this Agreement shall
be construed without regard to the Party or Parties responsible for its
preparation, and shall be deemed to have been prepared jointly by the Parties.
Headings contained in this Agreement are not intended to be full and accurate
descriptions of the contents of this Agreement and shall not affect the meaning
or interpretation of this Agreement. If any term, clause, or provision hereof is
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity shall not affect the validity or operation of any other term, clause,
or provision and such invalid term, clause, or provision shall be deemed to be
severed from the Agreement. This Agreement may be executed in counterparts, each
of which shall be deemed to be original but all of which together shall
constitute a single instrument. The signatures required for execution may be
transmitted to the other Party via facsimile and such signatures shall be deemed
a duplicate original.



15.6
Relationship of Parties. Nothing in this Agreement shall be construed as
creating a partnership, joint venture or agency relationship between the
Parties, or as authorizing either Party to act as agent for the other.



 
13

--------------------------------------------------------------------------------

 
15.7
Entire Agreement; Termination of Prior Agreements. This Agreement and the
Exhibits and Schedules hereto constitute the entire agreement between the
Parties and supersedes any and all prior agreements between the Parties
concerning the subject matter of this Agreement. The pre-printed terms and
conditions on any forms, purchase orders, invoices, or confirmations of the
Parties shall not be construed as superseding this Agreement and in the event of
any conflict between such documents and this Agreement, the terms of this
Agreement shall prevail. No modifications or amendments may be made to this
Agreement except as expressed in writing and signed by each Party.




15.8
Publicity. Either Party may refer to the other by name in advertising,
promotional materials and publications in connection with this Agreement only
upon receiving the prior written consent of the other Party, which consent shall
not be unreasonably withheld. Notwithstanding anything to the contrary herein,
Licensee acknowledges and agrees that (a) it is the Licensor’s intention to
issue a press release within ten (10) days of the date hereof regarding the
signing of this Agreement; and (b) either Party may be required, under
applicable securities laws, to disclose the existence and contents of this
Agreement.



15.9
Export Control; Government Customers. Anything contained in this Agreement
notwithstanding, the obligations of the Parties hereto shall be subject to all
laws, present and future, including export control laws and regulations, of any
government having jurisdiction over the Parties hereto and to orders,
regulations, directions or requests of any such government. Each Party shall
undertake to comply with and will be solely responsible for complying with such
laws applicable to such party. Both Parties agree and acknowledge that an
appropriate restrictive rights legend pertaining to government Customers shall
be contained in any license agreement concerning the Technology.



15.10
Irreparable Damage: The Parties acknowledge and agree that any violation of this
Agreement would subject the other to irreparable injury for which monetary
damages will not be an adequate remedy. Therefore, in addition to any remedies
otherwise available, the non-breaching Party will be entitled to any injunctive
relief and specific performance to enforce the terms of this Agreement. The
breaching Party shall pay all reasonable attorney's fees and court costs,
arbitration cost, and/or appeal costs incurred by the non-breaching Party should
it be necessary for the non-breaching Party to enforce the terms of this
Agreement.



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first written above.


LICENSOR
 
DOCUMENT SECURITY SYSTEMS, INC.
 
 
By: /s/ Patrick White                
Name: Patrick White
Title:  Chief Executive Officer
LICENSEE
 
ERGONOMIC GROUP, INC.
 
 
 
By: /s/ Robert Girards             
Name: Robert Girards
Title:  Executive Vice President
and Chief Operating Officer
   


 
14

--------------------------------------------------------------------------------

 